NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0617n.06
                            Filed: August 24, 2007

                                            No. 06-1072

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Appellee,                                  )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
RICHARD LEE BOWDEN,                               )    WESTERN DISTRICT OF MICHIGAN
                                                  )
       Appellant.                                 )


       Before: KENNEDY, MARTIN and SUTTON, Circuit Judges.


       SUTTON, Circuit Judge. Richard Bowden challenges the district court’s decision, after a

Booker remand, to sentence him to a 168-month term of imprisonment, the same sentence he

originally received. Relying on an intervening Fourth Amendment decision, he also challenges his

underlying conviction for possession of cocaine with intent to distribute upon which the original (and

subsequent) sentence is based. We affirm the sentence and reject Bowden’s new challenge to his

conviction.


                                                  I.


       Early in the afternoon of September 6, 2001, Officers Brian Beauchamp and Michael Hecht

of the Kalamazoo (Michigan) Valley Enforcement Team, an undercover narcotics group, went to 521

Harding Place to investigate an informant’s tip that Richard Bowden was selling crack from the
No. 06-1072
United States v. Bowden

residence. The home was owned and occupied by Bowden’s 77-year-old father, Cleveland, but

Bowden maintained a room there and stayed at the residence from time to time. When the officers

arrived, Bowden consented to a walk-through search of the residence on the condition that the

officers would not open drawers or look under couches or beds.


       During the walk-through, the officers discovered a plastic baggie with the corners ripped off

in a bedroom and a similar baggie on top of the refrigerator containing pills. Bowden claimed that

the pills were Vicodin prescribed to treat pain associated with a tooth ailment, but he could not locate

the prescription or the prescription bottle nor name the doctor who prescribed the pills or the

pharmacy that filled the prescription. Officer Beauchamp asked Bowden about his criminal history;

Bowden acknowledged one prior conviction, but a subsequent call to the dispatcher revealed that he

had two prior convictions.


       At that point, Officer Beauchamp asked Bowden for his consent to a thorough search of the

residence. Bowden declined, explaining that he had to go somewhere with his sister. The officers

told him that he was free to leave but that they would secure the house in his absence and obtain a

search warrant.


       After Bowden left, Officer Hecht informed Cleveland, who was in his room, what had

happened. Cleveland said that he would allow the officers to search the house, save for Bowden’s

bedroom, so long as his daughter Dorothy was present. While waiting for her to arrive, Officer

Beauchamp performed a protective sweep of the basement (observing baggies he thought could be


                                                 -2-
No. 06-1072
United States v. Bowden

used for drug packaging and a marijuana roach) and called for backup. Sergeant Earle Martin and

Officer Brett Hake responded to the call and soon arrived at the home.


          Upon Dorothy’s arrival, Sergeant Martin verified Cleveland’s continued assent and the

officers began searching the house. Bowden soon reappeared on the scene (about 20 minutes after

he had left), and Officer Beauchamp secured his consent to search his bedroom. There the officer

found what appeared to be drug tabulations and began asking Bowden about an individual the

informant had advised was a drug associate. Bowden responded by revoking his consent to the

search.


          Officer Beauchamp immediately stopped searching, left the bedroom and descended the

stairs. As he exited the house, he received a two-way-radio call from Officer Hake asking that he

come to the garage. On the way there, Officer Beauchamp encountered Cleveland and several other

family members, who had congregated on the front porch. Cleveland informed him that he too was

now revoking his consent to the search.


          Officer Beauchamp proceeded to the garage, where Officer Hake showed him crack cocaine

that he had found in a sock. Beauchamp determined that the cocaine had been located prior to either

revocation. The officers then obtained a warrant to search the residence. In accordance with the

warrant, they found a .22 caliber gun near where the officers found the drugs and a men’s shaving

kit containing $15,520 and two pay stubs made out to Bowden hidden in the basement ceiling.




                                               -3-
No. 06-1072
United States v. Bowden

       A federal grand jury charged Bowden with possessing 50 grams of cocaine base with intent

to distribute. See 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii). Bowden filed a motion to suppress the

evidence found at his father’s residence, which the district court denied. A jury found Bowden guilty

of the charge. The district court calculated a guidelines range of 168–210 months and sentenced him

to 168 months’ imprisonment.


       Bowden appealed his conviction and sentence, arguing among other things that the police

did not obtain proper consent to search the residence and that the district court incorrectly applied

a firearm-possession enhancement to his sentence. We rejected both arguments and affirmed. See

United States v. Bowden, 380 F.3d 266 (6th Cir. 2004).


       The Supreme Court asked us to reconsider the sentence based on its recently decided Booker

decision. Bowden v. United States, 544 U.S. 902 (2005). On remand, we “reinstate[d] our

opinion . . . affirming Bowden’s conviction,” vacated his sentence and remanded for resentencing.

United States v. Bowden, 408 F.3d 847, 847 (6th Cir. 2005).


       On remand, after exercising its post-Booker discretion, the district court imposed a 168-

month prison sentence. The court entered the amended judgment on January 4, 2006; Bowden

appealed that judgment on January 12; and the Supreme Court decided Georgia v. Randolph, 547
U.S. 103 (2006), on March 22.




                                                -4-
No. 06-1072
United States v. Bowden

                                                 II.


       Bowden raises two issues on appeal—(1) that his new sentence is procedurally and

substantively unreasonable and (2) that his conviction rests on improperly admitted evidence because

the police violated the Fourth Amendment, as interpreted by Randolph, when they searched the home

on the basis of his father’s consent after Bowden expressly declined to consent to the search.


                                                 A.


       A procedural challenge to a sentence requires us to consider whether the district court

appreciated the advisory nature of the guidelines, correctly calculated the guidelines range and

considered the 18 U.S.C. § 3553(a) factors in exercising its independent judgment in imposing a

sentence. United States v. McBride, 434 F.3d 470, 476 (6th Cir. 2006). Because Bowden did not

object on any of these procedural grounds when the district court gave him the chance to do so at the

end of the sentencing hearing, we limit our review on that score to plain error. See JA 283 (After

announcing the sentence, the district court asked whether any “objections . . . complaints, comments,

or anything else for the record” “ha[d] emerged”; Bowden’s counsel responded, “No, Judge.”);

United States v. Bostic, 371 F.3d 865, 872–73 (6th Cir. 2004); see also United States v. Bailey, 488
F.3d 363, 367 (6th Cir. 2007) (explaining that “when the district court asks at sentencing whether

there are any objections to the sentence and the appellant raises none, we review the sentence only

for plain error”); United States v. Saffore, 216 F. App’x 531, 532–33 (6th Cir. Feb. 6, 2007)

(unpublished); United States v. Harden, 195 F. App’x 382, 385 (6th Cir. Aug. 16, 2006)


                                                -5-
No. 06-1072
United States v. Bowden

(unpublished); United States v. Carroll, 189 F. App’x 450, 454 (6th Cir. July 19, 2006)

(unpublished).


       The district court did not commit plain error. It acknowledged the “discretionary” nature of

the guidelines range. JA 270–71. It “confirm[ed]” that 168–210 months was “the correct guideline

range calculation,” JA 270, a finding Bowden does not contest. And it considered the § 3553(a)

factors. In addition to the guidelines range, 18 U.S.C. § 3553(a)(4), the court expressly touched upon

the nature and circumstances of Bowden’s offense, id. § 3553(a)(1); his history and personal

characteristics, id.; the treatment he should receive while in prison, id. § 3553(a)(2)(D); the kinds

of sentences available, id. § 3553(a)(3); see also United States v. Williams, 436 F.3d 706, 708 (6th

Cir. 2006); and the goal of sentencing similar defendants consistently, 18 U.S.C. § 3553(a)(6).


       While Bowden claims that the court failed to consider his mitigation arguments, see United

States v. Richardson, 437 F.3d 550, 554 (6th Cir. 2006), the sentencing transcript does not back him

up. The court acknowledged receiving Bowden’s sentencing memoranda, summarized Bowden’s

mitigation arguments and explained that the goal of the hearing was to “guide the Court with respect

to” its discretionary sentencing decision. JA 269–70. The court then responded to several of

Bowden’s contentions during the hearing. It explained that “the activities that the defendant has

engaged in [in prison] are the kinds of self-improvement activities which [it] would normally expect

as a baseline minimum in terms of behavior.” JA 271. While the court “underst[ood]” one of

defendant’s argument[s]” to be “predicated mainly on the idea that the defendant had some kind of

lack of intense parental monitoring growing up,” it rejected the contention, noting that to do

                                                -6-
No. 06-1072
United States v. Bowden

otherwise would suggest that “the Court should be encouraged to impose a harsher sentence for

someone who had the opportunity for parental guidance.” JA 277–78. The court questioned

Bowden’s alleged remorse, characterizing his apology as expressing that “he’s sorry that he was

found in a position which . . . made him responsible through constructive possession, but he really

didn’t do anything anyway.” JA 279.


        While Bowden complains that the district court did not expressly address each of his

arguments, such as his employment record and his family responsibilities, nothing shows that it

failed to consider them. And when the district court adequately explains all of the reasons for the

sentence it did select, as here, it need not expressly reject all of the reasons for the sentence it did not

select. See United States v. Gale, 468 F.3d 929, 940 (6th Cir. 2006); United States v. Jones, 445
F.3d 865, 871 (6th Cir. 2006). “[G]iven the straightforward, conceptually simple arguments before

the judge, the judge’s statement of reasons here, though brief, was legally sufficient.” Rita v. United

States, 127 S. Ct. 2456, 2468 (2007).


        Bowden’s substantive challenge to his sentence fares no better. He first urges us to “re-visit”

our practice of giving procedurally proper, within-guidelines sentences a presumption of

reasonableness. Br. at 22; see Williams, 436 F.3d at 708. The Supreme Court’s Rita decision,

however, upholds that presumption. See Rita, 127 S. Ct. at 2462.


        The 168-month sentence imposed by the district court is reasonably calculated to comply

with the purposes of sentencing set out in § 3553(a)(2). The sentence is at the very bottom of the


                                                   -7-
No. 06-1072
United States v. Bowden

applicable guidelines range. Nothing about Bowden’s specific circumstances demonstrates that such

a sentence is unreasonable. While he relies heavily upon his behavior in prison between the two

sentencing hearings, we have generally held that “[p]ost-sentencing events or conduct simply are not

relevant” in Booker remands. United States v. Worley, 453 F.3d 706, 709 (6th Cir. 2006) (internal

quotation marks omitted); see also United States v. Monday, 218 F. App’x 419, 424–25 (6th Cir.

Feb. 26, 2007) (unpublished) (same); United States v. Smith, 208 F. App’x 425, 427 (6th Cir. Dec.

18, 2006) (unpublished) (vacating reduced sentence entered on Booker remand because district court

based reduction upon “post-sentencing rehabilitation efforts”); cf. U.S.S.G. § 5K2.19

(“Post-sentencing rehabilitative efforts, even if exceptional, undertaken by a defendant after

imposition of a term of imprisonment . . . are not an appropriate basis for a downward departure

when resentencing the defendant for that offense.”). Bowden attempts to distinguish these cases by

saying that the evidence corroborates his claim that he is an industrious, responsible, good person

who made a mistake, not that he has reformed since the initial sentencing hearing. Even if we were

to accept this distinction, which we need not decide today, Bowden’s insistence that he can be a

productive member of society does not cut completely in his favor—for he has turned to crime in

the past despite this ability. Cf. United States v. Roberson, 474 F.3d 432, 435 (7th Cir. 2007) (“The

better off a defendant is, the better chance he has to go straight when he is released from prison—but

the more inexcusable his criminal conduct.”). It also remains difficult to gauge Bowden’s claim that

his crime was an “aberrational act,” Br. at 22, since he has never forthrightly confessed that what he

did was wrong or for that matter ever explained why he committed the crime.



                                                -8-
No. 06-1072
United States v. Bowden

       Bowden persists that a sentencing court “could well conclude” that a within-guidelines

sentence was too lengthy given the “specific and somewhat unusual facts” of his case. Br. at 24.

Maybe so. But that is not the question; the question is whether the district court reasonably exercised

its discretion in imposing this sentence—which it did and which is all we have authority to consider

in deciding whether to affirm this aspect of the sentence.


                                                  B.


       Bowden also attacks the propriety of his conviction, a conviction that we have affirmed not

once but twice. The Supreme Court moreover directed us to reconsider this case only “in light of

United States v. Booker,” Bowden, 544 U.S. at 902, not with regard to any other matters. See United

States v. Haynes, 468 F.3d 422, 426 (6th Cir. 2006) (“Remands ‘in light of Booker’ are concerned

with sentencing . . . . [H]ad the Supreme Court intended that the remand be in regard to any other

issue, it would have so stated.”). Bowden responds that a criminal judgment generally is not treated

as final until the conviction and sentence have been established; that under Griffith v. Kentucky, 479
U.S. 314, 328 (1987), he is entitled to the benefit of Supreme Court decisions issued while his case

is on direct review—most notably, Georgia v. Randolph, 547 U.S. 103 (2006); and that he therefore

may challenge his conviction based on Randolph. In his view, Randolph requires suppression of the

evidence obtained from the garage because his father, the owner of the house, could not give valid

consent to search the premises once Bowden revoked his own prior consent to search the house.




                                                 -9-
No. 06-1072
United States v. Bowden

       We need not resolve this debate because, even if we were permitted to reconsider the

propriety of this conviction based on Randolph and even if Randolph covered this search—two

points we need not decide—Bowden faces a separate problem. As the district court correctly found,

the inevitable-discovery doctrine bars his claim.


       As an exception to the “fruit of the poisonous tree” doctrine, see Nix v. Williams, 467 U.S.
431, 441–42 (1984), the inevitable-discovery doctrine provides that, where “the tainted evidence

would be admissible if in fact discovered through an independent source, it should be admissible if

it inevitably would have been discovered,” Murray v. United States, 487 U.S. 533, 539 (1988). The

doctrine thus avoids “put[ting] the police in a worse position than they would have been in absent

any error or violation.” Nix, 467 U.S. at 443. We have applied the rule in two settings: (1) when

an “independent, untainted investigation . . . inevitably would have uncovered the same evidence”;

or (2) when there exist “other compelling facts establishing that the disputed evidence inevitably

would have been discovered.” United States v. Kennedy, 61 F.3d 494, 499 (6th Cir. 1995). As we

have made clear, “an alternate, independent line of investigation is not required for the inevitable

discovery exception to apply.” Id. at 499–500. And in trying to predict what would have happened

had the initial search been suspended, we “focus[] on demonstrated historical facts capable of ready

verification or impeachment.” United States v. Ford, 184 F.3d 566, 577 (6th Cir. 1999) (internal

quotation marks omitted).


       The Supreme Court and our circuit have applied the doctrine in several cases where, like this

one, a potentially illegal search was followed by a search conducted in accordance with a valid

                                               - 10 -
No. 06-1072
United States v. Bowden

search warrant premised on evidence of probable cause developed independently of the initial search.

See, e.g., Murray, 487 U.S. at 541–43 (remanding case for consideration of the inevitable-discovery

doctrine where police conducted an initial, illegal search and later conducted a second, legal search

in which they seized marijuana); Segura v. United States, 468 U.S. 796, 813–16 (1984) (holding that

contraband would have been inevitably discovered where agents conducted a warrantless search

while obtaining a search warrant and later conducted a second, legal search in which agents

discovered contraband); United States v. Keszthelyi, 308 F.3d 557, 574 (6th Cir. 2002) (“Thus,

Murray teaches that the inevitable discovery exception . . . applies when, as in the instant case,

evidence discovered during an illegal search would have been discovered during a later legal search

and the second search inevitably would have occurred in the absence of the first.”).


       Keszthelyi in particular involved facts quite similar to those here. Consistent with a search

warrant, agents searched the defendant’s home for cocaine on October 8 and found guns, cash, a

digital scale, pills, syringes and surveillance equipment, but not cocaine. Id. at 563. On October 9,

an agent returned to the home because he believed that “there was something there that had not been

located during the initial search,” and he discovered cocaine behind a moveable oven in the

defendant’s kitchen. Id. (internal quotation marks omitted). On October 11, the agent obtained a

new search warrant based on an affidavit summarizing the information from the searches conducted

on October 8 and 9. Id. Nothing was found in the last search on October 11. Id. at 564. We held

that although the October 9 search was illegal, “the district court properly denied defendant’s motion

to suppress the fruits of the October 9 search” because “the cocaine seized during [the October 9]


                                                - 11 -
No. 06-1072
United States v. Bowden

search inevitably would have been discovered during the lawful execution of a second search warrant

on October 11.” Id. at 573.


       As in Keszthelyi, the officers here collected information prior to the allegedly illegal search

that, by itself, sufficed to establish probable cause for the second search. At “the instant before”

Cleveland’s daughter arrived at the residence and the police began searching, Kennedy, 61 F.3d at

498 (internal quotation marks omitted), the following information connected the residence to illegal

drug activity: (1) An informant told the police that Richard Bowden, who drove a “burgundy drop-

top Buick” and stayed in a “pink house on Harding Place,” was selling drugs, JA 113; (2) the

informant’s testimony was corroborated when the police arrived at 521 Harding Place (a pink house),

observed the vehicle parked in the street (a like-colored Buick) and met Richard Bowden; (3) during

the initial consensual walk-through, the police observed a baggie that they suspected was used for

drug trafficking in the bedroom and a baggie full of Vicodin pills in the kitchen whose legal source

Bowden could not identify; (4) during the same walk-through, Bowden gave an incomplete answer

regarding his criminal history, which included two prior drug convictions (for possessing with intent

to distribute and manufacturing an imitation controlled substance); and (5) during the protective

sweep of the basement, an officer observed drug-packaging materials and a marijuana roach, see

United States v. Taylor, 248 F.3d 506, 513 (6th Cir. 2001) (“[T]he police may conduct a limited

protective sweep to ensure the safety of those officers . . . left behind to secure the premises while

a warrant to search those premises is obtained.”).




                                                - 12 -
No. 06-1072
United States v. Bowden

       As the district court found, the officers already had formed the “intent to obtain . . . a search

warrant” before they commenced the allegedly illegal search. JA 247. That is what they told

Bowden they would do when he initially left the residence. And that is what they did when the

father, Cleveland, revoked his consent to a search. The officers submitted an affidavit in support of

the search warrant that “sets forth in paragraph C the facts relied upon by the police in connection

with their tip to visit [Bowden’s] house,” JA 229–30, and it “sets forth the contacts which the police

had with the defendant and his father, the alleged consents to search, the discovery of various

suspicious items, including suspicious baggies and a baggie containing Vicodin pills, and the

discovery of the crack cocaine.” Defendant’s Memo to D. Ct. at 3; JA 19. As in Keszthelyi, “the

untainted portions of the affidavit were sufficient to motivate the [legal] search and would have been

sufficient to convince a neutral magistrate of the existence of probable cause.” Keszthelyi, 308 F.3d

at 575; see also Illinois v. Gates, 462 U.S. 213, 238 (1983) (probable cause to search a residence

exists when “there is a fair probability that contraband . . . will be found in a particular place”).


       Nor is there any reason to think that the officers, once in possession of a warrant, would not

have discovered the drugs in the garage. One of the officers previously (and legally) had seen

Bowden acting suspiciously there before he left the premises. See JA 122. And given that the same

officer searched the garage after the warrant was obtained, there can be little doubt that he would

have located the cocaine. See JA 218; see also Keszthelyi, 308 F.3d at 575 (“The fact that the lawful

October 11 search covered the same area, and involved many of the same agents, as the illegal

October 9 search minimizes our need to speculate about whether the cocaine inevitably would have


                                                 - 13 -
No. 06-1072
United States v. Bowden

been discovered during the later lawful search.”). On this record, the inevitable-discovery doctrine

applies, and accordingly Bowden’s challenge to his conviction must fail.


       This analysis also helps to answer the question posed by Nix: What position would the police

have been in had the search in connection with the father’s allegedly invalid consent never occurred?

See Nix, 467 U.S. at 443. As found by the district court, this evidence would have been discovered.

The police already had sufficient information from the prior legal search and an informant to obtain

a warrant. The officers planned to obtain a warrant and secure the premises if consent to search had

not been given, a strategy allowed by Segura, 468 U.S. at 810, 814. After the officers believed they

no longer had authority to continue searching, they did exactly what they had planned; they secured

the premises and obtained a search warrant. If they had done this before the alleged violation, they

would have discovered all of the evidence Bowden asks us to suppress. To suppress this evidence

“would put the police in a worse position”—just what the Supreme Court has proscribed. Nix, 467
U.S. at 443.


       Doubtless, the inevitable-discovery doctrine does not permit police, who have probable cause

to believe a home contains contraband, to enter a home illegally, conduct a warrantless search and

escape the exclusionary rule on the ground that the “police could [have] obtain[ed] a warrant yet

cho[]se not to do so.” Dissent at 3. We have not applied the doctrine to so-called “one-search

case[s],” in which the evidence was not independently discovered in connection with “a second

search pursuant to a valid warrant” that was not tainted by the original search. Dice, 200 F.3d at

985–86 (rejecting the inevitable-discovery doctrine where police violated the knock-and-announce

                                               - 14 -
No. 06-1072
United States v. Bowden

requirement while executing a warrant and did not conduct a second search), abrogated on other

grounds by Hudson v. Michigan, 126 S. Ct. 2159 (2006). No such problem occurred here, however.

Police act well within constitutional limits when they seek consent for a search, continue the search

until consent is withdrawn, then obtain and execute a search warrant based on information collected

during the consented-to search. Prior to Bowden’s revocation of consent, the police already had

gathered sufficient information to support the search warrant they later obtained. Where such

“compelling facts establish[] that the disputed evidence inevitably would have been discovered,”

Keszthelyi, 308 F.3d at 574, suppressing the evidence “would put the police (and society) not in the

same position they would have occupied if no violation occurred, but in a worse one,” Murray, 487
U.S. at 541; see also Nix, 467 U.S. at 443.


       United States v. Haddix, 239 F.3d 766 (6th Cir. 2001), does not lead to a different outcome.

A police helicopter “spotter” identified marijuana growing behind the defendant’s home, and police

illegally entered the home without a search warrant, discovered guns and marijuana and arrested the

defendant. Id. at 766. In response to the defendant’s claim that the evidence should be suppressed,

the government argued that the inevitable-discovery doctrine should apply whenever “the police

could have obtained a warrant but did not do so—that is, whenever probable cause would have

existed had a magistrate considered the question in advance of the search.” Id. at 768. Worse than

that, the government maintained that “evidence that would constitute probable cause for a warrant,

even when that evidence’s existence is unknown to the police, is inherently destined to be ‘inevitably

discovered.’” Id. Under this theory, the police would need a warrant whenever they could not get


                                                - 15 -
No. 06-1072
United States v. Bowden

one (because there was insufficient evidence of probable cause before or after the search), and they

would not need a warrant whenever they could get one (because they already had evidence of

probable cause or discovered it during the illegal search). That is not what the court means by

inevitable discovery or inevitable non-discovery. Otherwise, as Haddix correctly observed, the

warrant requirement would be “completely obviate[d].” Id. (internal quotation marks omitted).

What we mean by inevitable discovery is that the government obtained the evidence “through an

independent source,” Murray, 487 U.S. at 539, untainted by the initial illegal (or, as here, initial

allegedly illegal) search. Here, unlike Haddix, the government did not need to rely on evidence

discovered on an allegedly illegal basis to support the warrant it obtained. The legal evidence the

government previously had was sufficient to support the warrant and accordingly the inevitable-

discovery doctrine applies.


                                                III.


       For these reasons, we affirm.




                                               - 16 -
No. 06-1072
United States v. Bowden
Page 17


       BOYCE F. MARTIN, JR., Circuit Judge, dissenting. I disagree with the majority’s

interpretation of the inevitable discovery doctrine, and therefore respectfully dissent.


                                                  I.


       The Supreme Court has stated that inevitable discovery is “an extrapolation from the

independent source doctrine: Since the tainted evidence would be admissible if in fact discovered

through an independent source, it should be admissible if it inevitably would have been discovered.”

Murray v. United States, 487 U.S. 533, 539 (1988). The Court’s seminal inevitable discovery case

was Nix v. Williams, in which police obtained a statement from the defendant in violation of his

Sixth Amendment rights that led to the discovery of the body of his murder victim. 467 U.S. 431

(1984). The Court reversed a grant of habeas to the defendant based on the use of evidence

regarding the body at trial, finding that the exclusionary rule should not bar admission of evidence

related to the body. Id. at 449-50. The Court held that the “inevitable discovery” exception to the

exclusionary rule applied because a search party, conducted entirely independently of the police

interrogation of the defendant, was in the area of the body and would have discovered it even without

the defendant’s statement. Id. See also Murray, 487 U.S. at 542 (holding that the related

independent source rule could potentially apply on remand despite illegal police entry into a

warehouse containing marijuana where police had legitimately gained probable cause prior to entry

and separately obtained a warrant for entry if “the search pursuant to warrant was in fact a genuinely

independent source of the information and tangible evidence”).

                                                - 17 -
No. 06-1072
United States v. Bowden
Page 18


       This court has articulated that the inevitable discovery doctrine may apply in situations where

there is either an independent, untainted investigation as in Nix, see United States v. Dice, 200 F.3d
978, 986 (6th Cir. 2000); United States v. Haddix, 239 F.3d 766, 769 (6th Cir. 2001), or where there

exist “other compelling facts establishing that the disputed evidence inevitably would have been

discovered,” United States v. Keszthelyi, 308 F.3d 557, 574 (6th Cir. 2002); United States v. Leake,

95 F.3d 409, 412 (6th Cir. 1996); United States v. Johnson, 22 F.3d 674, 684 (6th Cir. 1994). The

“other compelling facts” inquiry is not entirely open-ended, however. The most common scenario

in which other compelling facts would justify inevitable discovery is where the government can

show that “routine procedures that police would have used regardless of the illegal search would

have resulted in the discovery of the disputed evidence.” Keszthelyi, 308 F.3d at 574. For example,

where a law enforcement policy calls for the seizure and inventory of a lost suitcase or an impounded

car, such a policy — if legal — can be used to demonstrate that the evidence would inevitably have

been discovered. United States v. Kennedy, 61 F.3d 494, 499 (6th Cir. 1995) (lost suitcase);

Johnson, 22 F.3d at 674 (discussing in dicta an inventory search of an impounded car).


       In this case, the government does not attempt to make any showing of either an independent,

untainted investigation or of a routine police procedure that would have led to the discovery of the

crack cocaine. Instead it argues simply that the police could have obtained a warrant, if they had

attempted to do so, once Bowden revoked his consent and they no longer had lawful authority for

the search. Whatever confusion might be raised by the “other compelling facts” inquiry of inevitable


                                                - 18 -
No. 06-1072
United States v. Bowden
Page 19


discovery, the argument that police could have obtained a warrant but simply chose not to is one that

has been rejected by this court in no uncertain terms. For example in Haddix, we held as follows:


       [T]he United States urges us to interpret the inevitable discovery doctrine to admit
       evidence when the police could have obtained a warrant but did not do so — that is,
       whenever probable cause would have existed had a magistrate considered the
       question in advance of the search, regardless of whether a magistrate in fact did.
       Under such a theory, evidence that would constitute probable cause for a warrant,
       even when that evidence’s existence is unknown to the police, is inherently destined
       to be “inevitably discovered.” Let it be absolutely clear: this is untenable. As we
       have noted before, this position of the United States would “completely obviate the
       warrant requirement” and would constitute, to say the least, a “radical departure from
       the Fourth Amendment warrant requirement precedent.”


Haddix, 239 F.3d 766, 768 (6th Cir. 2001) (quoting Johnson, 22 F.3d at 683-684); see also United

States v. Buchanan, 904 F.2d 349, 357 (6th Cir. 1990) (“[P]olice who believe they have probable

cause to search cannot enter a home without a warrant merely because they plan subsequently to get

one. Any other view would tend in actual practice to emasculate the search warrant requirement of

the Fourth Amendment.”).


       The cases that discuss this issue speak in terms of an initial illegal entry, in contrast to the

situation here where the entry into the home was initially justified by the consent of an occupant,

with subsequent revocation of the consent rendering the ongoing search and police presence in the

home unlawful. There is no meaningful distinction between police entering a home unlawfully and

police unlawfully overstaying their welcome in this context. Of course any evidence discovered

during the consensual search would not be excluded. Even if such evidence itself gave rise to

                                                - 19 -
No. 06-1072
United States v. Bowden
Page 20


probable cause, however, the existence of probable cause on its own is insufficient to continue the

search merely because police could obtain a warrant yet choose not to do so under this Court’s clear

precedent. Absent specific exceptions not present here, the Fourth Amendment requires a search

warrant, not probable cause coupled with the mere intent to get a search warrant. The majority’s

holding today renders the Fourth Amendment’s warrant requirement toothless, and allows police to

completely circumvent constitutionally guaranteed protections against unreasonable searches and

seizures by after-the-fact justifications.


        Accordingly, I would hold that the inevitable discovery doctrine should not apply and I would

reverse Bowden’s conviction based on the district court’s erroneous denial of his motion to suppress.




                                               - 20 -